DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-13 are pending.

Information Disclosure Statement

2.	The Information Disclosure Statements dated 11/12/2021 are acknowledged by the Examiner. 

Specification

3.	The specification is objected because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The Examiner suggest a new title containing terms from the claimed invention such as access point, channel, bandwidth, trigger and/or clear to send.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claim(s) 1-3 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sridhara et al, US 2010/0054230 (as cited in the IDS 11/12/2021) hereafter Sridhara.

As for claim 1, Sridhara discloses:
A communication method, comprising: 
broadcasting, by an access point, a sending request on a first bandwidth (Sridhara, [0046], Broadcasting, by the AP, the free channel request (FCR) message on a first channel CH1), the sending request includes a first bandwidth parameter (Sridhara, [0046], The free channel request (FCR) message includes channel/bandwidth information) which indicates the first bandwidth is an available bandwidth of the access point (Sridhara, [0046], The free channel request (FCR) message indicates a list of channels/bandwidths that are available), 
receiving, by the access point, a clear to send information, on a second channel, from a first station in response to the sending request (Sridhara, [0047]-[0049], Receiving, by the AP, CTS, on a“second”/available channel/CH2 from access terminal/AT1/first station in response to the FCR), wherein the second channel is determined based on the first bandwidth (Sridhara, [0046]-[0047], The “second”/available channel used by the AT is respond to the AP is based on the channel/bandwidth information indicated to the AT in the FCR),
sending, by the access point, a trigger information to the first station and a second station (Sridhara, [0050]-[0051], Sending, by the AP, data block/trigger information to a first access terminal/AT1 and a second access terminal AT2), 
wherein the trigger information schedules the first station and the second station to send uplink data (Sridhara, [0050]-[0051], The data blocks/DATA/trigger includes an ACK schedule that schedules the AT1 and the AT2 to send uplink ACK data) in response to receiving the clear to send information from the first station (Sridhara, [0047]-[0051], Sending the data block/trigger information is in response to receiving the CTS from the first access terminal/AT1).

As for claim 2, Sridhara discloses:
The sending request is a request to send (RTS) frame (Sridhara, [0048], [0086], The RTS message), the clear to send information is a clear to send (CTS) frame (Sridhara, [0049], [0086], [0087], The CTS frame), and the trigger information is a trigger frame (Sridhara, [0050], The data block is the trigger frame).

As for claim 3, Sridhara discloses:
The sending request is broadcast on a first channel, the clear to send information is the trigger information is sent on the first channel (Sridhara, FIG. 2A, 212, 214, [0050], The RTS is broadcast on the first channel CH1 and the CTS is sent on the first channel CH1 and the DATA/trigger frame is sent on first channel CH1).

As for claim 8, Sridhara discloses:
A communication apparatus (Sridhara, FIG. 1, 110, [0038], The access point 110), comprising: a processer and; memory for storing instructions which, when executed by the processor (Sridhara, FIG. 7, [0069], The processor 704 and the memory 706),  cause the communication apparatus to:
broadcasting, by an access point, a sending request on a first bandwidth (Sridhara, [0046], Broadcasting, by the AP, the free channel request (FCR) message on a first channel CH1), the sending request includes a first bandwidth parameter (Sridhara, [0046], The free channel request (FCR) message includes channel/bandwidth information) which indicates the first bandwidth is an available bandwidth of the access point (Sridhara, [0046], The free channel request (FCR) message indicates a list of channels/bandwidths that are available), 
receiving, by the access point, a clear to send information, on a second channel, from a first station in response to the sending request (Sridhara, [0047]-[0049], Receiving, by the AP, CTS, on a“second”/available channel/CH2 from access terminal/AT1/first station in response to the FCR), wherein the second channel is determined based on the first bandwidth (Sridhara, [0046]-[0047], The “second”/available channel used by the AT is respond to the AP is based on the channel/bandwidth information indicated to the AT in the FCR),
sending, by the access point, a trigger information to the first station and a second station (Sridhara, [0050]-[0051], Sending, by the AP, data block/trigger information to a first access terminal/AT1 and a second access terminal AT2), 
wherein the trigger information schedules the first station and the second station to send uplink data (Sridhara, [0050]-[0051], The data blocks/DATA/trigger includes an ACK schedule that schedules the AT1 and the AT2 to send uplink ACK data) in response to receiving the clear to send information from the first station (Sridhara, [0047]-[0051], Sending the data block/trigger information is in response to receiving the CTS from the first access terminal/AT1).

As for claim 9, Sridhara discloses:
The sending request is a request to send (RTS) frame (Sridhara, [0048], [0086], The RTS message), the clear to send information is a clear to send (CTS) frame (Sridhara, [0049], [0086], [0087], The CTS frame), and the trigger information is a trigger frame (Sridhara, [0050], The data block is the trigger frame).

As for claim 10, Sridhara discloses:
The sending is received on a second channel which is within the first channel, and the trigger information is sent on the first channel (Sridhara, FIG. 2A, 212, 214, [0050], Sending on the second channel CH2 and the CTS is sent on the first channel CH1 and the DATA/trigger frame is sent on first channel CH1).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 4-7 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sridhara et al, US 2010/0054230 (as cited in the IDS 11/12/2021) in view of Yu et al, US 2012/0182926 hereafter Yu. 

As for claim 4, Sridhara discloses:
A communication method, comprising: 
receiving, by a station, a sending request broadcast by an access point on a first bandwidth (Sridhara, [0046], Receiving, by the first access terminal/AT1, the free channel request (FCR) message broadcasting by the AP on a first channel CH1), the sending request includes a first bandwidth parameter (Sridhara, [0046], The free channel request (FCR) message includes channel/bandwidth information), 
which indicates the first bandwidth is an available bandwidth of the access point (Sridhara, [0046], The free channel request (FCR) message indicates a list of channels/bandwidths that are available); 
sending, by the station, a clear to send information, on a second channel, in response to the sending request (Sridhara, [0047]-[0049], Sending, by the first access terminal/AT1, a CTS, on CH2 from access terminal/AT1/first station in response to the FCR);
receiving, by the station, a trigger information sent to multiple stations (Sridhara, [0050]-[0051], Receiving data block/trigger information sent to a plurality of access terminals), 
wherein the trigger information schedules the first station and the second station to send uplink data in response to the clear to send information (Sridhara, [0050]-[0051], The data blocks/DATA/trigger includes an ACK schedule that schedules the AT1 and the AT2 to send uplink ACK data), 
wherein the station is one of the multiple stations (Sridhara, FIG. 1, 120, [0044 The station is one of a plurality of access terminals AT1-AT4 120).

Sridhara does not explicitly disclose sending, by the station, a clear to send information, from a first station in response to the sending request. 

However, Yu discloses sending, by the station, a clear to send information, from a first station in response to the sending request (Yu. FIG. 1, FIG. 3, S325, S330, S335, Sending, by the relay, a CTS, from the received end in response to the RTS).

It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sridhara with sending, by the station, a clear to send information, from a first station in response to the sending request as taught by Yu to provide more efficient transmission between devices by using a relay (Yu, [0049], [0050]).

As for claim 5, Sridhara discloses:
The sending request is a request to send (RTS) frame (Sridhara, [0048], [0086], The RTS message), the clear to send information is a clear to send (CTS) frame (Sridhara, [0049], [0086], [0087], The CTS frame), and the trigger information is a trigger frame (Sridhara, [0050], The data block is the trigger frame).

As for claim 6, Sridhara discloses:
The sending request is broadcast on a first channel, the clear to send information is the trigger information is sent on the first channel (Sridhara, FIG. 2A, 212, 214, [0050], The RTS is broadcast on the first channel CH1 and the CTS is sent on the first channel CH1 and the DATA/trigger frame is sent on first channel CH1).

As for claim 7, Sridhara discloses:
Sending, by the station, uplink data based on the trigger information (Sridhara, [0050], Sending, access terminal, uplink data based on the DATA/trigger infromation).

As for claim 11, Sridhara discloses:
A communication apparatus (Sridhara, FIG. 1, 120, [0037], The access terminal 120), comprising: 
a processer and; memory for storing instructions which, when executed by the processor (Sridhara, FIG. 7, [0069], The processor 704 and the memory 706), cause the communication apparatus to:
receiving, by a station, a sending request broadcast by an access point on a first bandwidth (Sridhara, [0046], Receiving, by the first access terminal/AT1, the free channel request (FCR) message broadcasting by the AP on a first channel CH1), the sending request includes a first bandwidth parameter (Sridhara, [0046], The free channel request (FCR) message includes channel/bandwidth information), 
which indicates the first bandwidth is an available bandwidth of the access point (Sridhara, [0046], The free channel request (FCR) message indicates a list of channels/bandwidths that are available); 
sending, by the station, a clear to send information, on a second channel, in response to the sending request (Sridhara, [0047]-[0049], Sending, by the first access terminal/AT1, a CTS, on CH2 from access terminal/AT1/first station in response to the FCR);
receiving, by the station, a trigger information sent to multiple stations (Sridhara, [0050]-[0051], Receiving data block/trigger information sent to a plurality of access terminals), 
wherein the trigger information schedules the first station and the second station to send uplink data in response to the clear to send information (Sridhara, [0050]-[0051], The data blocks/DATA/trigger includes an ACK schedule that schedules the AT1 and the AT2 to send uplink ACK data), 
wherein the station is one of the multiple stations (Sridhara, FIG. 1, 120, [0044 The station is one of a plurality of access terminals AT1-AT4 120).

Sridhara does not explicitly disclose sending, by the station, a clear to send information, from a first station in response to the sending request. 

However, Yu discloses sending, by the station, a clear to send information, from a first station in response to the sending request (Yu, FIG. 1, FIG. 3, S325, S330, S335, Sending, by the relay, a CTS, from the received end in response to the RTS).

It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sridhara with sending, by the station, a clear to send information, from a first station in response to the sending request as taught by Yu to provide more efficient transmission between devices by using a relay (Yu, [0049], [0050]). 

As for claim 12, Sridhara discloses:
The sending request is a request to send (RTS) frame (Sridhara, [0048], [0086], The RTS message), the clear to send information is a clear to send (CTS) frame (Sridhara, [0049], [0086], [0087], The CTS frame), and the trigger information is a trigger frame (Sridhara, [0050], The data block is the trigger frame).

As for claim 13, Sridhara discloses:
The sending is received on a second channel which is within the first channel, and the trigger information is sent on the first channel (Sridhara, FIG. 2A, 212, 214, [0050], Sending on the second channel CH2 and the CTS is sent on the first channel CH1 and the DATA/trigger frame is sent on first channel CH1).

Conclusion

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Doppler, US 2014/0334387 paragraph [0165] discloses forwarding, by the relay, a message from the originating station

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENEE HOLLAND whose telephone number is (571)270-7196.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JENEE HOLLAND
Examiner
Art Unit 2469



/JENEE HOLLAND/Primary Examiner, Art Unit 2469